DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a means for rotation that rotates the tool inside a tool housing being driven by a motor” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable Macpherson et al (US 2009/0115623 A1) in view of Price et al (US 2015/0052988 A1).
Regarding claim 1, Macpherson et al discloses an azimuthal neutron porosity tool for imaging of formation and cement volumes surrounding a borehole (See Fig. 1, paragraphs [00270], [0030]), the tool comprising: an internal length comprising a sonde section (59) (See Fig. 1), wherein the sonde section further comprises one or more sonde-dependent electronics (paragraphs [0027]-[0028]); a slip-ring (82) (See Figs. 1A and 1B, paragraph [0036]); and a plurality of tool logic electronics and PSUs (See Fig. 3 and paragraphs [0036], [0040]).  Macpherson et al is silent with regards to a motor section.  Price et al discloses a borehole logging instrument sonde comprising: a motor section (See Fig. 1B, paragraph [0018]).  Thus, it would have been obvious to modify Macpherson et al in view of the teachings of Price et al, as taught supra to utilize a slip ring and motor to control rotation of the platform tool axis parallel to borehole axis so as to enable an improved measurement accuracy at low rates (paragraph [0002]). 
	Regarding claim 6, Price et al discloses means for rotation that rotates the tool inside a tool housing being driven by a motor (See Fig. 1B and paragraph [0018]).
	Regarding claim 7, Pride et al discloses wherein the tool rotates such that slip rings are disposed at either end so as to permit through-wiring (See Figs. 1B, 3 and paragraphs [0018], [0021]).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2009/0115623 A1) in view of Price et al (US 2015/0052988 A1), as applied to claim 1 above, and further in view of Mickael et al (US 7,544,929 B1).
Regarding claim 2, Macpherson et al and Price et al disclose all of the limitations of parent claim 1, as described above, however Macpherson et al and Price et al are silent with regards to multi-azimuthal caliper, as claimed.  Mickael et al discloses an apparatus and method for determining borehole diameter and standoff for neutron porosity logging systems, comprising: a multi-azimuthal caliper used to assist in the determination of borehole volume for borehole effect compensation (col. 8, lines 30-34 and col. 10, lines 44-50).  Thus, it would have been obvious to modify Macpherson et al and Price et al in view of Mickael to utilize a multi-azimuthal caliper to measure borehole diameter to correct thermal neutron porosity measurement for both borehole diameter and radial position of the tool with borehole (col. 3, lines 2-7).
Regarding claim 3, Mickael et al discloses further comprising a far space detector; a near space detector and a source locate within a moderator shield (48) (See Fig. 2, col. 1, lines 37-40 and col. 5, lines 30-38).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2009/0115623 A1) in view of Price et al (US 2015/0052988 A1) and Mickael et al (US 7,544,929 B1), as applied to claim 3 above, and further in view of Stoller et al (US 2010/0193675 A1).
Regarding claim 4, Macpherson et al, Price et al and Mickael et al disclose all of the limitations of claim 3, as described above, however Macpherson et al, Price et al and Mickael et al are silent with regards to an epoxied boron, as claimed.  Stoller et al discloses a neutron shielding for downhole tool, comprising: a moderator shield comprising an epoxied boron (paragraph [0074]).  Thus, it would have been obvious to modify Macpherson et al, Price et al and Mickael et al in view of the teaching of Stoller 
Regarding claim 5, Stoller et al discloses wherein the shield further comprises cadmium (paragraph [0074]).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2009/0115623 A1) in view of Mickael et al (US 7,544,929 B1) and Price et al (US 2015/0052988 A1).
Regarding claim 8, Macpherson et al discloses an azimuthal neutron porosity tool for imaging of formation and cement volumes surrounding a borehole (See Fig. 1 and paragraph [0027], [0030]).  Macpherson et al is silent with regards to a far spaced detector, near space detector and source located with a moderator shield as claimed.  Mickael et al discloses an apparatus and method for determining borehole diameter and standoff for neutron porosity logging systems, comprising: a far space detector; a near space detector; and source located within a moderator shield (48) (Fig. 2, col. 1, lines 37-40 and col. 5, lines 30-38).  Price et al discloses a borehole logging instrument sonde comprising: a motor section (See Fig. 1B, paragraph [0018]). Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Macpherson et al with the teachings of Mickael et al and Price et al, so as to enable an improved measurement accuracy at low rates.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2009/0115623 A1) in view of Price et al (US 2015/0052988 A1) and Mickael et al (US 7,544,929 B1), as applied to claim 8 above, and further in view of Evans et al (US 2002/0096363 A1).
Regarding claim 9, Macpherson et al, Price et al and Mickael et al disclose all of the limitations of claim 8, as described above, however Macpherson et al, Price et al and Mickael et al are silent with regards to a source reaction plan that rotates as claimed.  Evans et al discloses a source reaction plane that rotates together with the near space and far space detectors (paragraph [0039]).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify .
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2009/0115623 A1) in view of Price et al (US 2015/0052988 A1) and Mickael et al (US 7,544,929 B1), as applied to claim 8 above, and further in view of Stoller et al (US 2010/0193675 A1).
Regarding claim 10, Macpherson et al, Price et al and Mickael et al disclose all of the limitations of claim 3, as described above, however Macpherson et al, Price et al and Mickael et al are silent with regards to an epoxied boron, as claimed.  Stoller et al discloses a neutron shielding for downhole tool, comprising: a moderator shield comprising an epoxied boron (paragraph [0074]).  Thus, it would have been obvious to modify Macpherson et al, Price et al and Mickael et al in view of the teaching of Stoller et al to utilize neutron absorber (neutron shield) and locate it outside of the collar of the tool so as to enable a better control of the neutron spectrum (paragraph [0074]).
Regarding claim 11, Stoller et al discloses wherein the shield further comprises cadmium (paragraph [0074]).
Regarding claims 12-13, Stoller et al discloses wherein the epoxied boron or cadmium shield permits strong directional bias of the output, thereby enabling deconvolution of the resulting logs (paragraph [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884